Exhibit 10.1 

 



LOCK-UP & FORBEARANCE LETTER AGREEMENT

 

The undersigned understands that ActiveCare, Inc., a Delaware corporation (the
“Company”) is raising up to $1,500,000 in a convertible debt security with
certain terms and conditions. As such, the undersigned hereby irrevocably agrees
to the terms and conditions set forth in this letter agreement relating to a
lock-up of common share disposition and forbearance of any defaults which may
exist in relation to the debt security held by the undersigned.

 

LOCK-UP

The undersigned hereby irrevocably agrees that, without the prior written
consent, the undersigned will not, directly or indirectly, offer for sale, sell,
pledge, or otherwise transfer or dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the transfer or
disposition by any person at any time in the future of) any shares of Common
Stock (including, without limitation, shares of Common Stock that may be deemed
to be beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and shares of Common Stock
that may be issued upon exercise of any options or warrants) or securities
convertible into or exercisable or exchangeable for Common Stock, enter into any
swap or other derivatives transaction that transfers to another, in whole or in
part, any of the economic benefits or risks of ownership of shares of Common
Stock, whether any such transaction described in clause or above is to be
settled by delivery of Common Stock or other securities, in cash or otherwise,
except as provided for below, make any demand for or exercise any right or cause
to be filed a registration statement, including any amendments thereto, with
respect to the registration of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock or any other
securities of the Company, or publicly disclose the intention to do any of the
foregoing for a period of the earlier of the date hereof and ending on the 6th
month anniversary being that of June 5, 2018 or the consummation of a qualified
offering, herein deemed as an offering by the Company of $3,000,000 or more (the
“Lock-Up Period”).

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s securities subject to this Lock-Up Letter
Agreement except in compliance with this Lock-Up Letter Agreement.

 

FORBEARANCE

The undersigned hereby irrevocably agrees that, without the prior written
consent, the undersigned will forbear from enforcing its rights and remedies
against any defaults which may exist historically, currently or in the future
through June 5, 2018 under the Existing Loan Documents (the “Extension
Forbearance Period”).

 

This Lock-Up and Forbearance Letter Agreement shall automatically terminate upon
the earlier of inability to close on a minimum of $550,000 on or before December
31, 2017; June 5, 2018; the consummation of a qualified offering of at least
$3,000,000 by the Company.

 

[Signature page follows]




 

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up & Forbearance Letter Agreement
and that, upon request, the undersigned will execute any additional documents
necessary in connection with the enforcement hereof. Any obligations of the
undersigned shall be binding upon the heirs, personal Representative, successors
and assigns of the undersigned.

 

  Very truly yours,           Individual:                     Signature        
  Date:  _____________

 

 

Notice Address:

____________________________
____________________________
____________________________
Attention: ___________________
Email: ______________________
Facsimile: ___________________

 

